Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 9, 2017

                                    No. 04-15-00695-CV

                                    John M. DONOHUE,
                                         Appellant

                                              v.

Sergeant Jose HERNANDEZ, Deputy Matt Krueger, Deputy Birdie Tyler, and Denise Martinez,
                                   Appellees

                    From the County Court at Law, Kendall County, Texas
                               Trial Court No. 15-003-CCL
                         Honorable Bill R. Palmer, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       Appellant’s request for an extension of time to file a motion for rehearing is GRANTED.
Appellant’s motion for rehearing is due on February 6, 2017. No further extensions will be
granted.

                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court